DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/627,096.  Responsive to the preliminary amendment filed 12/27/2019, claims 1-13 are currently pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2019/001648, filed on 1/21/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2019 and 2/11/2021 have been considered by the examiner.

Drawings
The drawings were received on 12/27/2019.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 4, “the upper limit” should be changed to - -an upper limit- - for claim consistency.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  lines 5-6, “an upper limit” should be changed to - -the upper limit- - for claim consistency.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 11, “an actual traveling direction” should be changed to - -the actual traveling direction- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1, line 19 states, “determine a target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

	Claim 1, lines 21-22 state, “determine at least one of a target displacement of the travel pump and a target displacement of the travel motor based on the target braking force” which is unclear. Specifically, it is unclear whether the pump and/or motor are ever actually controlled using a respective target displacement and, if the pump and/or motor are controlled, whether the respective target displacement achieves the target braking force.

	Claim 1, line 22 states, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.



Claim 3, line 4 states, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

Claim 4, line 7 states, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

Claim 6 recites the limitation "the starting time" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 6 should be amended to depend from Claim 4 which provides support for this limitation in Claim 4, line 6.

Claim 6 recites the limitation "the starting time" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 6 should be amended to depend from Claim 4 which provides support for this limitation in Claim 4, line 6.

Claim 6 recites the limitation "the elapsed time" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It appears Claim 6 should be amended to depend from Claim 4 which provides support for this limitation in Claim 4, lines 5-6.



Claim 6, line 9 states, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

Claim 7, lines 19-20 state, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

Claim 8, line 5 states, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

Claim 11, line 8 states, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

Claim 12, line 4 states, “the target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.



Claim 13, line 12 states, “a target braking force” which is unclear.  Specifically, it is unclear what “braking force” is referring to and what element(s) the braking force is associated with, e.g. overall vehicle braking force, wheel brake braking force, engine braking force, etc.

Claim 13, lines 13-14 state, “determining at least one of a target displacement of the travel pump and a target displacement of the travel motor based on the target braking force” which is unclear. Specifically, it is unclear whether the pump and/or motor are ever actually controlled using a respective target displacement and, if the pump and/or motor are controlled, whether the respective target displacement achieves the target braking force.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) steps of receiving information and making a determination based on the received information, which is an idea of itself. This judicial exception is not integrated into a practical application because, as currently written, one of ordinary skill in the art could perform the same functions as a mere mental exercise. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAMOTO et al. (US 2015/0337877 A1).

Regarding claim 1 as best understood, MIYAMOTO et al. discloses a work vehicle (see Figs. 1-3, 6, 9 and 12) comprising: an engine (21); a travel pump ((MG1 or MG2); see paragraph [00163], “HMT…MG1 function as a hydraulic motor and a hydraulic pump…MG2 functions as a hydraulic motor 

Regarding claim 2 as best understood, MIYAMOTO et al. discloses an accelerator operating member (51a); and an accelerator operating sensor (51b) configured to output a signal indicative of an 

Regarding claim 3 as best understood, MIYAMOTO et al. discloses the controller (27) is further configured to refer to target braking data to determine the target braking force from the operating amount of the accelerator operating member (see Fig. 9), the target braking data defining a relationship between the operating amount of the accelerator operating member and the target braking force (see Fig. 9).

Regarding claim 4 as best understood, MIYAMOTO et al. discloses the controller (27) is further configured to receive a signal indicating an actual vehicle speed (portion of 37; see paragraph [0053], “37 detects the vehicle speed”), determine a target vehicle speed during the shuttle motion from an elapsed time from starting time of the shuttle motion, the actual vehicle speed, and the target braking force, and determine the target displacement of the travel pump from the target vehicle speed during the shuttle motion (see Figs. 6 and 12A-12C) .

Regarding claim 5 as best understood, MIYAMOTO et al. discloses the controller (27) is further configured to bring the target vehicle speed during the shuttle motion close to zero in response to the elapsed time from the starting time of the shuttle motion (see Figs. 12A-12C; “t3”).



Regarding claim 8 as best understood, MIYAMOTO et al. discloses the controller is further configured to receive a signal indicating an actual vehicle speed (portion of 37; see paragraph [0053], “37 detects the vehicle speed”), and reduce the target braking force in response to a drop in the actual vehicle speed (see paragraphs [0107]-[0108]).

Regarding claim 9 as best understood, MIYAMOTO et al. discloses the controller (27) is further configured to refer to braking upper limit data to determine the upper limit of the target braking force from the actual vehicle speed, the braking upper limit data defining a relationship between the actual vehicle speed and an upper limit of the target braking force (see paragraphs [0107]-[0108]).

Regarding claim 10 as best understood, MIYAMOTO et al. discloses the controller (27) is further configured to determine that the vehicle is in the shuttle motion when the operating position of the forward/reverse travel operating member and the actual traveling direction of the vehicle do not match (see paragraph [0104]).

Regarding claim 11 as best understood, MIYAMOTO et al. discloses an inching operating member (51a); and an inching operating sensor (51b) configured to output a signal indicative of an 

Regarding claim 12 as best understood, MIYAMOTO et al. discloses the controller (27) is further configured to refer to target braking data to determine the target braking force from the operating amount of the inching operating member (see Fig. 9), the target braking data defining a relationship between the operating amount of the inching operating member and the target braking force (see Fig. 9).

Regarding claim 13 as best understood, MIYAMOTO et al. discloses a method (see Figs. 1-3, 6, 9 and 12) executed by a controller (27) in order to control a work vehicle, the work vehicle comprising an engine (21), a travel pump ((MG1 or MG2); see paragraph [00163], “HMT…MG1 function as a hydraulic motor and a hydraulic pump…MG2 functions as a hydraulic motor and a hydraulic pump”) configured to be driven by the engine, a hydraulic circuit (see Figs. 2 and 3; paragraph [00163]) connected to the travel pump, a travel motor (see Figs. 1-3, 6, 9 and 12) executed by a controller (27) in order to control a work vehicle, the work vehicle comprising an engine (21), a travel pump ((MG1 or MG2); see paragraph [00163], “HMT…MG1 function as a hydraulic motor and a hydraulic pump…MG2 functions as a hydraulic motor and a hydraulic pump”) connected to the travel pump through the hydraulic circuit, and a forward/reverse travel operating member (54a), the method comprising: receiving a signal indicative of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIWA et al. (US 2016/0257538 A1) in view of MIYAMOTO et al. (US 2015/0337877 A1).
Regarding claim 7 as best understood, OIWA et al. discloses a work vehicle (see Fig. 2) including an engine (4); a travel pump (10); a hydraulic circuit (shown in Fig. 2); a travel motor (20); a forward/reverse travel operating member with sensor (42); a controller (30) configured to control the travel pump and the travel motor; and wherein the travel pump (10) includes a first pump port and a second pump port (see Fig. 2), the travel motor (20) includes a first motor port and a second motor port (see Fig. 2), and the hydraulic circuit includes a first circuit connecting the first pump port and the first motor port (see Fig. 2), and a second circuit connecting the second pump port and the second motor port (see Fig. 2), and the work vehicle further comprises; a first pressure sensor (47A) configured to output a signal indicative of a hydraulic pressure in the first circuit; and a second pressure sensor (47B) configured to output a signal indicative of a hydraulic pressure in the second circuit, the controller (30) being further configured to receive the signal from the first pressure sensor (47A) and the signal from the second pressure sensor (47B), and control operation of the pump and motor during a shuttle motion in accordance with the pressure signals from the pressure sensors (see paragraphs [0075]-[0089]). 
However, OIWA et al. does not disclose the controller being configured to receive the signals from the forward/reverse travel operating sensor and the traveling direction sensor, determine whether the vehicle is in a shuttle motion from the operating position of the forward/reverse travel operating member and the actual traveling direction of the vehicle, determine a target braking force when the vehicle is in the shuttle motion, and determine at least one of a target displacement of the travel pump and a target displacement of the travel motor based on the target braking force; acquire an actual differential pressure between the first circuit and the second circuit from the signal from the first pressure sensor and the signal from the second pressure sensor, and determine the target displacement of the travel motor from the target braking force and the actual differential pressure.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate into the structure of OIWA et al., the control process disclosed by MIYAMOTO et al., thereby having the controller being configured to receive the signals from the forward/reverse travel operating sensor and the traveling direction sensor, determine whether the vehicle is in a shuttle motion from the operating position of the forward/reverse travel operating member and the actual traveling direction of the vehicle, determine a target braking force when the vehicle is in the shuttle motion, and determine at least one of a target displacement of the travel pump and a target displacement of the travel motor based on the target braking force; acquire an actual differential pressure between the first circuit and the second circuit from the signal from the first pressure sensor and the signal from the second pressure sensor, and determine the target displacement of the travel motor from the target braking force and the actual differential pressure, since the simple inclusion of one known control process into an equivalent other control process yields predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HYODO et al. (US 2015/0098783 A1) discloses a work vehicle with a hydraulic control system (See ABSTRACT).
IHSIKAWA et al. (US 2014/0323268 A1) discloses a hydraulic drive control system (see ABSTRACT).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655